               4:18-cr-03048-RGK-CRZ Doc # 2 Filed: 07/23/20 Page 1 of 1 - Page ID # 37

 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                      UNITED STATES DISTRICT COURT
                                                            FOR THE

                                                 DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                                 v.                                    Crim. No. 4:18CR03048
                        Derek Brechbill



          On           March 12, 2018            the above named was placed on supervised release for a period of

36 Months. The supervised releasee has complied with the rules and regulations of supervised release and is no

longer in need of supervision. It is accordingly recommended that the supervised releasee be discharged from supervision.




                                                                         Respectfully submitted,




                                                                              U.S. Probation and Pretrial Services Officer Assistant




                                                      ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this      23rd          day of               July                       , 20 20           .




                                                                                          Richard G. Kopf
                                                                                      Senior U.S. District Judge
